Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/17/2021 has been entered.

Claim Status
	Applicant’s response and amendments to the claims, filed 06/17/2021, have been received and entered.
	Claims 4 and 6-7 have been cancelled.
	Claims 1, 14-20, 23-26, and 29 are pending and allowed.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/17/2021 and 08/06/2021 were filed after the mailing date of the Advisory Action on 11/18/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner is persuaded by Applicant’s arguments, as supported by the 37 CFR 1.132 Declaration of Kathleen Sullivan, that Eculizumab and the claimed Compound 1 do not share the “same” mechanism of action and therefore substitution of Compound 1 for Eculizumab in the treatment of complement 3 glomerulopathy would not have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed and would not be reasonably expected to lead to the same result.  Specifically, the Examiner is persuaded by Declarant’s detailed discussion of the known mechanisms of action of the antibody eculizumab and the small molecule compound 1 that eculizumab’s blocking of three different signals in the complement pathway, i.e., C5a-C5aR binding, C5a-C5L2 binding, and C5b-9 complex formation, by virtue of its inhibiting cleavage of C5 into C5a and C5b, would not have provided a reasonable expectation that targeted inhibition of C5a-C5aR binding with a small molecule that specifically inhibits the C5a receptor (claimed compound) would be effective in treating complement 3 glomerulopathy.  As no small molecule inhibitor of the C5a receptor was known in the art to be effective in treating complement 3 glomerulopathy at the time the application was filed, a person of ordinary skill in the art would not have had a reason to try the claimed compound in the treatment complement 3 glomerulopathy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 14-20, 23-26, and 29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 16, 2021